DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s amendment with arguments/remarks filed on June 9, 2022. Claims 1 and 7 have been amended; claims 2 and 3 have been canceled. 
Upon entry of the amendment, claims 1 and 4-7 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed June 9, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Art Rejections: Applicants’ amendments with arguments filed June 9, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
5.	Claims 1 and 4-7 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Zhu et al. (US 10,257,077) and Azizi et al. (US 2019/0364492) are generally directed to various aspects of the mesh network device that includes a radio and an application processor including a hop-aware multicast engine to determine a mesh header time to live (TTL) value for a broadcast frame in a data link layer, the mesh header TTL value is the lessor of an internet protocol (IP) header TTL value of the first broadcast frame in an IP layer and a predefined value, the broadcast frame includes a request for a service, the hop-aware multicast engine sends the broadcast frame to a first set of mesh network devices being defined by the mesh header TTL value, the hop-aware multi-case engine determines that a response was not received within a time period, increases the mesh header TTL value, and sends a broadcast frame to a second set of one or more additional mesh network devices being defined by the increased mesh header TTL value; the circuit arrangement that includes a preprocessing circuit configured to obtain context information related to a user location, a learning circuit configured to determine a predicted user movement based on context information related to a user location to obtain a predicted route and to determine predicted radio conditions along the predicted route, and a decision circuit configured to, based on the predicted radio conditions, identify one or more first areas expected to have a first type of radio conditions and one or more second areas expected to have a second type of radio conditions different from the first type of radio conditions and to control radio activity while traveling on the predicted route according to the one or more first areas and the one or more second areas. 
However, in consideration of the amendment with arguments/remarks filed on June 9, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6the second communication device includes: a power receiver that receives power for driving the second communication device from a power supply terminal disposed in the second space;” and “a wireless power supplier that wirelessly supplies power to the first communication device, and the first communication device includes a wireless power receiver that wirelessly receives, from the wireless power supplier through the panel, a supply of power for driving the first communication device,” as specified in claim 1. 
“6receiving, by a power receiver of the second communication device, power for driving the second communication device from a power supply terminal disposed in the second space, wirelessly supplying power by a wireless power supplier of the second communication device to the first communication device,” and “wirelessly receiving, by a wireless power receiver of the first communication device, a supply of power for driving the first communication device,” as specified in claim 7. 
Dependent claims 4-6 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473